UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-7985



DOMINICK THOMAS,

                                              Plaintiff - Appellant,

          versus


MARK L. HARMON, Officer; ASTRID S. ROBINSON,
Officer,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-04-1145-1-LMB)


Submitted:   June 28, 2006                 Decided:   July 28, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dominick Thomas, Appellant Pro Se.     Mary Alice Rowan, COUNTY
ATTORNEY’S OFFICE, Prince William, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Dominick   Thomas   appeals   the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.        We have

reviewed the record and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.          Thomas v.

Harmon, No. CA-04-1145-1-LMB (E.D. Va. Dec. 7, 2005).*       We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               AFFIRMED




     *
      Although the last name of the defendant/appellee is
apparently Harman rather than Harmon, we have retained the spelling
employed by the district court.

                                - 2 -